                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )       No.:   3:17-CR-134-TAV-HBG-1
                                              )
 MICHELLE SILCOX,                             )
                                              )
                Defendant.                    )


                        MEMORANDUM OPINION AND ORDER

       Defendant moves for a sentence reduction or immediate compassionate release

 under 18 U.S.C. § 3582(c)(1)(A) [Doc. 32].       However, defendant has not demonstrated

 that she requested compassionate release from the warden of her facility on the same

 grounds she presents before this Court, so she has failed to satisfy § 3582(c)(1)(A)’s

 exhaustion requirement. Because the exhaustion requirement is a mandatory prerequisite

 to considering the merits of her request, defendant’s motion is DENIED without

 prejudice.

       A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”       United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d

 323, 326 (6th Cir. 2010)). The First Step Act of 2018 amended § 3582(c)(1)(A) to

 modify one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

 5239 (2018).     Prior to the First Step Act, a district court could grant relief under

 § 3582(c)(1)(A) only on a motion of the Director of the Bureau of Prisons. Now a court



Case 3:17-cr-00134-TAV-HBG Document 33 Filed 07/28/20 Page 1 of 5 PageID #: 225
 may modify a defendant’s sentence upon a motion by a defendant if the defendant has

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on defendant’s behalf or after the lapse of thirty (30) days from the receipt of such

 a request by the warden of the defendant’s facility, whichever is earlier. § 3582(c)(1)(A).

 If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the
        offense or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        Defendant requests relief under § 3582(c)(1)(A)(i).        But the Court need not

 address whether extraordinary and compelling reasons exist warranting defendant’s

 release because she has not satisfied § 3582(c)(1)(A)’s exhaustion requirement.

        Defendant makes no mention of an attempt to request a compassionate release

 motion from the warden of his facility, and the email defendant attaches to her motion

 does not suffice to establish satisfaction of the exhaustion requirement. The procedures

 for requesting compassionate release are set forth in 28 C.F.R. § 571.60–64 and require

                                              2


Case 3:17-cr-00134-TAV-HBG Document 33 Filed 07/28/20 Page 2 of 5 PageID #: 226
 that defendants seeking compassionate release submit a request to the warden. See 28

 C.F.R. § 571.61. Here, defendant requested compassionate release “due to the severity of

 [her] sentence especially during this pandemic” in an April 14, 2020 email directed

 simply to “Warden” [Doc. 32 p. 6]. Defendant does not provide any evidence that the

 warden received her request, and defendant’s email does not comply with the

 requirements for submitting a compassionate release request under 28 C.F.R. § 571.61

 because it does not describe defendant’s proposed release plans. See § 571.61(a)(2). If

 the Court found that defendant’s email did not represent a valid request for

 compassionate release, it would also conclude that defendant had yet to take the first step

 toward either “fully exhaust[]ing] all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf” or having waited thirty

 (30) days “from the receipt of such a request by the warden of defendant’s facility.”

 § 3582(c)(1)(A).   In that case, the Court would find defendant had not satisfied

 § 3582(c)(1)(A)’s exhaustion requirement.

        Yet, even if the Court viewed defendant’s email as a valid request for

 compassionate release procedurally, defendant presents different grounds for release in

 the instant motion than she advanced in her email to the warden, which some courts have

 correctly found to be a substantive barrier to exhaustion. See, e.g., United States v.

 Girod, No. 5:15-087, 2020 WL 1931242, at *3 (E.D. Ky. Apr. 21, 2020) (denying

 defendant’s § 3582(c)(1)(A) motion where the grounds for relief sought in the motion

 (i.e., the possibility that defendant might contract COVID-19 if not released) were not

                                             3


Case 3:17-cr-00134-TAV-HBG Document 33 Filed 07/28/20 Page 3 of 5 PageID #: 227
 included as grounds for relief sought in prior administrative proceedings); see also United

 States v. Salvagno, No. 5:02-cr-51, 2020 WL 3410601 (N.D.N.Y. Apr. 23, 2020) (stating

 that compassionate release request based on personal health concerns “require[d] a

 second round of exhaustion” where defendant first presented that ground for relief in a

 motion before the court). Indeed, the exhaustion requirement “ensures that the prison

 administrators can prioritize the most urgent claims” and “investigate the gravity of the

 conditions supporting compassionate release and the likelihood that the conditions will

 persist.” United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020). It would disrupt the

 “orderly system for reviewing compassionate-release applications” and “incentivize[] line

 jumping,” id. at 834, to permit defendants to present grounds for compassionate release to

 the Court that the BOP had not already received the opportunity to consider.

        In this case, defendant’s request for release to the warden relied on the “severity of

 [her] sentence especially during this pandemic,” but she argues here that she suffers from

 a serious chronic health issue, namely asthma, that exposes her to a high risk of severe

 infection [Doc. 32 p. 2]. While both the email and the motion mention the COVID-19

 pandemic, they present different grounds for release, the severity of her sentence versus

 the danger to her health. Because defendant has not submitted a proper request for

 compassionate release to the warden—or at least has failed to submit a request to the

 warden based on the grounds now presented to the Court—the warden has yet to consider

 defendant’s request and evaluate the circumstances supporting her release offered here.




                                              4


Case 3:17-cr-00134-TAV-HBG Document 33 Filed 07/28/20 Page 4 of 5 PageID #: 228
 As such, the Court’s consideration of defendant’s motion would disrupt the orderly

 system Congress established for evaluating compassionate release requests.

        For these reasons, the Court finds that defendant has not satisfied the exhaustion

 requirement, which is a prerequisite the Court lacks the authority to waive. See id. at *2–

 3. Accordingly, defendant’s motion [Doc. 32] is DENIED with leave to refile upon her

 satisfaction of § 3582(c)(1)(A)’s exhaustion requirement.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             5


Case 3:17-cr-00134-TAV-HBG Document 33 Filed 07/28/20 Page 5 of 5 PageID #: 229
